Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147674                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MICHAEL VELA,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                SC: 147674
                                                                   COA: 310174
                                                                   Wayne CC: 08-113813-NO
  WAYNE COUNTY AIRPORT AUTHORITY,
          Defendant/Third-Party
          Plaintiff-Appellant,
  and
  WAYNE COUNTY,
          Defendant,
  and
  AMERICAN AIRLINES, INC.,
             Third-Party Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           d1216
                                                                              Clerk